Citation Nr: 1127297	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right hand tremor, also claimed as secondary to a service-connected cervical spine disability.

2.  Entitlement to a total disability rating based on individual unemployability prior to June 11, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from October 1963 to October 1967 and again in the Naval Reserves from February 1987 to February 2004 with various periods of active duty for training (ACDUTRA), to include January 31, 1997, and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The case was brought before the Board in May 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

During the pendency of this appeal, the Veteran was awarded a 100 percent schedular evaluation for an unrelated disability, effective June 11, 2009.  In light of the award, the Board finds the Veteran's TDIU claim as of June 11, 2009 rendered moot.  The Veteran, however, initially filed his claim seeking TDIU in 2003.  Accordingly, the issue of whether the Veteran is entitled to TDIU prior to June 11, 2009 is still properly before the Board here and the issue has been appropriately recharacterized above.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding after the veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Initially, the Board notes the last Supplemental Statement of the Case (SSOC) was issued in March 2011.  Thereafter, a private EMG report dated December 2010 was associated with the claims folder.  Curiously, the report is date-stamped by numerous RO's as well as the BVA mailroom, to include a date-stamp by the RO in St. Louis, Missouri dated in February 2011.  Although the date-stamp indicates the RO received the report prior to the March 2011 SSOC, there is no indication within the SSOC that the evidence was considered or associated with the claims folder at that time.  The EMG report is not listed on the list of new evidence, nor is the EMG report discussed in the RO's analysis.  For these reasons, the Board concludes the additional evidence was not likely considered by the agency of original jurisdiction (AOJ).

If a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  

In this case, the December 2010 EMG report is relevant to the right hand disorder currently on appeal because it discusses current findings of the right hand disorder as well as likely etiology.  Accordingly, the Board concludes the issue must be remanded for AOJ consideration of the private EMG report.

The Veteran claims his current right hand disorder, which includes a tremor and chronic numbness and tingling, is a result of a motor vehicle accident (MVA) occurring on January 31, 1997 while he was on ACDUTRA.  The Veteran claims the 1997 MVA resulted in a neck whiplash injury as well as radiating pain down his right arm into his fingers.  

The Veteran claims he has experienced tremors, numbness and tingling in his right hand ever since the 1997 accident.  Ultimately, he claims he had to retire as an electrician because his right hand was virtually useless. 

As indicated in the Board's prior remand, the Veteran's service treatment records confirm the facts surrounding the 1997 MVA, to include complaints of neck pain and radiating right arm and hand pain.  The service treatment records, however, also reveal the Veteran injured his right thumb breaking up a fight in October 1965 and fractured right fingers in April 1990 while pulling out a ground rod with a forklift.

When the Board last remanded this claim in October 2009, it was in part to afford the Veteran a VA examination to ascertain whether the Veteran's hand disorder was (1) directly related to any in-service injury, to include the 1997 MVA, but also to include other in-service traumas occurring in October 1965 and April 1990; or (2) due to or aggravated by the Veteran's service-connected cervical spine disability.  

The Veteran was afforded a VA examination in December 2010 and the examiner also issued a March 2011 addendum fully stating her opinion.  Essentially, the examiner diagnosed the Veteran with essential tremor and right hand numbness secondary to carpal tunnel syndrome.  The examiner opined that the Veteran's numbness and carpal tunnel syndrome was due to hereditary peripheral neuropathy and not due to or aggravated by the Veteran's service connected neck disability or military service.  The examiner further opined that the etiology of the Veteran's essential tremor was unknown, but medical research tends to suggest the diagnosis is related to hereditary factors, such as gene defects.  Again, the examiner opined the Veteran's essential tremor was not due to or aggravated by his military service or cervical spine disability.

In rendering her opinion, the December 2010 VA examiner noted the 1997 MVA as pertinent medical history, but did not note or otherwise discuss the Veteran's other in-service injuries as directed in the Remand.  It is entirely unclear whether the examiner considered whether the Veteran's conditions could be related to the 1965 or 1990 in-service right hand injuries.  For these reasons, the Board finds the VA examiner's opinion not compliant with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As indicated above, the RO received a private EMG report dated in December 2010 after the final SSOC was issued.  The private EMG report, similar to the December 2010 VA examination, concludes the Veteran has sensory motor peripheral neuropathy that is "most likely hereditary" and predisposed him to carpal tunnel syndrome.  

In short, the December 2010 VA examination and the private EMG report opine that the Veteran's current right hand disorder may, at least in part, be due to hereditary factors. 

In general, congenital or "hereditary" defects are not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent the congenital defect is not a disease, service connection may still be granted for resultant disability caused by any superimposed disease or injury.  

Accordingly, the crucial inquiries here are whether any resultant disability was caused by a superimposed disease or injury during service or, in the alternative, whether the right hand tremor or peripheral neuropathy was aggravated beyond the natural progression of the condition during service.  These are medical inquiries that were not addressed in the prior VA examinations and, therefore, the Veteran is entitled to a new VA examination.  See also 38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) (stating that service connection on a secondary basis may be established by a showing that the current disability was either caused by or aggravated by a service-connected disability); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to investigate all possible in-service causes of a veteran's current disability, including those unknown to the veteran). 

With regard to the TDIU claim, the Board notes the RO denied the TDIU claim in the March 2011 SSOC finding the claim rendered moot by the grant of a 100 percent schedular rating, effective June 11, 2009.  As explained in the introduction, however, the Veteran filed his TDIU claim back in 2003 and, therefore, his claim is not moot with respect to the time period prior to June 11, 2009.  The RO should develop and adjudicate the claim as deemed necessary by the evidence.  Corrective action is required.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from March 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right hand.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for VA medical records dated from March 2011 to the present.

2.  After obtaining the above records, to the extent available, schedule the Veteran for a neurological examination with a neurologist to determine the nature and likely etiology of any right hand disorder found, specifically:
* Whether any of the Veteran's right hand disorders are congenital or developmental defects or diseases; 
o if congenital defect, whether the defect was subject to any superimposed disease or injury (to include the 1997 MVA, the 1965 right thumb injury or the 1990 finger fractures) during service and whether such caused resultant disability;
o if congenital disease, whether the disease increased in severity beyond the natural progression of the disease due to his service-connected cervical spine disability, the 1997 MVA, the 1965 right thumb injury, the 1990 finger fractures or any other incident of service.
* Whether any of the Veteran's right hand disorders were caused or aggravated by any incident of service, to include the 1965 right thumb injury, the 1990 finger fractures or the 1997 MVA with resulting neck injury with radiating right arm pain. 

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of prior VA examinations. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  The RO should then readjudicate the Veteran's claims, to include entitlement to a total disability rating based on individual unemployability prior to June 11, 2009.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


